Citation Nr: 0900387	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellar chondromalacia of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellar chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1971, from March 1972 to January 1984, and from 
August 1985 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Columbia RO in October 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.  

As the appeal of the veteran's claim for initial ratings in 
excess of 10 percent for patellar chondromalacia of the left 
knee and patellar chondromalacia of the right knee emanates 
from the veteran's disagreement with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the claims as for higher initial ratings, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for higher initial ratings.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that he has 
received ongoing treatment at the Wm. Jennings Bryan Dorn VA 
Medical Center (VAMC) in Columbia, South Carolina, for his 
bilateral patellar chondromalacia.  Treatment records from 
October 2006 indicate that the veteran was prescribed an 
electric stimulating device to treat his bilateral knee pain.  
Similarly, records from August 2007 reflect that the veteran 
continued to seek treatment for his knee pain and continued 
to use the stimulator for pain management.  The veteran has 
also been provided VA medical examinations, most recently in 
September 2007, pursuant to his claim for higher ratings.  
Report of the September 2007 examination noted the veteran's 
report of pain in the knees and occasional right knee locking 
and left knee instability.  At that examination, the 
veteran's range of motion was found to be from 0 degrees to 
100 degrees without pain in the left knee and from 0 degrees 
to 120 degrees without pain in the right knee.  The left knee 
was found to be tender to palpation, and crepitus was noted 
on movement in the knees bilaterally.  No instability was 
noted in either knee.  The veteran was diagnosed at that time 
with degenerative joint disease and bilateral chondromalacia 
patella.  This diagnosis is supported by report of a February 
2007 VA examination that found radiological evidence of mild 
to moderate degenerative joint disease of the veteran's knees 
bilaterally.

However, the veteran has stated in multiple written 
submissions and testified at the October 2008 hearing that 
his patellar chondromalacia of the left and right knees has 
worsened since the date of his last VA medical examination in 
September 2007.  He has also repeatedly requested that he be 
provided with a new VA examination, most recently in a July 
2008 written statement to the RO.  The veteran testified at 
the October 2008 hearing that he suffers from limitation of 
motion in the knees as well as increased pain, swelling, 
popping, and giving way of both knees.  

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as limitation of flexion and 
extension in the knees or recurrent instability or giving 
way.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Likewise, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the veteran 
has claimed that his bilateral knee disability has worsened 
since his last VA medical examination, which took place in 
September 2007.  In light of these complaints, therefore, a 
remand is required to have an examiner supplement the record 
with a report regarding the current severity of the veteran's 
patellar chondromalacia of the left and right knees.  Under 
these circumstances, the veteran should be scheduled to 
undergo an orthopedic examination at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A.  In particular, 
the examiner should identify and describe the severity of all 
symptoms for each knee, including any recurrent subluxation, 
lateral instability, and limitation of motion.  The examiner 
should also determine whether the veteran's left or right 
knee demonstrates ankylosis, dislocated or removed semilunar 
cartilage, or genu recurvatum.

The Board further notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (Nov. 29, 2006), 
VA's Compensation & Pension (C&P) Service noted that to 
properly evaluate any functional loss due to pain, examiners, 
at the very least, should undertake repetitive testing (to 
include at least three repetitions) of the joint's range of 
motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  Thus, on remand the 
examiner should state whether there is objective evidence of 
pain on motion (if pain on motion is present, the examiner 
must indicate at which point pain begins), weakness, excess 
fatigability, and/or incoordination associated with the left 
or right knee; and whether, and to what extent, the veteran 
experiences functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups or with repeated 
use.  The examiner should express such functional losses in 
terms of additional degrees of limited motion.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's patellar 
chondromalacia of the left and right 
knees to be obtained.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation.  The 
veteran should be advised by the RO that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claims.  See 
38 C.F.R. § 3.655(b) (2008).  The entire 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner designated to 
examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  In particular, the 
examiner should identify and describe the 
severity of all symptoms for each knee-
including limitation of motion, recurrent 
subluxation or lateral instability, 
ankylosis, dislocated or removed 
semilunar cartilage, or genu recurvatum.  

Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
left or right knee; and whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should equate such functional 
losses to additional degrees of limited 
motion (beyond that shown clinically).

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of any joint's range 
of motion.  See VA Fast Letter 06-25 
(Nov. 29, 2006).  Loss of motion, whether 
clinically shown, or estimated based on 
functional impairment, should be 
described for both flexion and extension.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

